

117 S581 IS: Helping Adults Protect Immunity Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 581IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Brown introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to improve access to adult vaccines under Medicaid.1.Short titleThis Act may be cited as the Helping Adults Protect Immunity Act or the HAPI Act.2.Improving access to adult vaccines under Medicaid(a)Requiring medicaid plans To cover adult vaccinationsSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended in the matter preceding clause (i) by inserting (13)(B), after (5),.(b)No cost sharing for vaccinations(1)General cost-sharing limitationsSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended—(A)in subsection (a)(2)—(i)in subparagraph (F), by striking , or and inserting a comma;(ii)in subparagraph (G), by striking ; and and inserting , or; and(iii)by adding at the end the following new subparagraph:(H)vaccines described in section 1905(a)(13)(B) (and the administration of such vaccines); and; and(B)in subsection (b)(2)—(i)in subparagraph (F), by striking , or and inserting a comma;(ii)in subparagraph (G), by striking ; and and inserting , or; and(iii)by adding at the end the following new subparagraph:(H)vaccines described in section 1905(a)(13)(B) (and the administration of such vaccines); and.(2)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause:(xii)Vaccines described in section 1905(a)(13)(B) (and the administration of such vaccines)..(c)Enhanced FMAP for adult vaccinesSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended—(1)by striking and (5) and inserting (5);(2)by striking services and vaccines described in subparagraphs (A) and (B) of subsection (a)(13), and prohibits cost-sharing for such services and vaccines and inserting services described in subsection (a)(13)(A), and prohibits cost-sharing for such services;(3)by striking medical assistance for such services and vaccines and inserting medical assistance for such services; and(4)by inserting , and (6) with respect to medical assistance for vaccines described in subsection (a)(13)(B), the Federal medical assistance percentage, as determined under this subsection and subsection (y) (without regard to paragraph (1)(C) of such subsection), shall be increased by 1 percentage point before the first period.